Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00746-CV

                                          William HUBBARD,
                                                Appellant

                                                     v.

                     Galela NEZAT, David Nezat, and Ranch Enterprises, LTD.,
                                          Appellees

                   From the 198th Judicial District Court, Edwards County, Texas
                                       Trial Court No. 3816
                           Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 26, 2013

DISMISSED FOR WANT OF PROSECUTION

           William Hubbard appeals the trial court’s judgment signed on May 14, 2012. Hubbard’s

brief was originally due on May 9, 2013. On May 22, 2013, we ordered Hubbard to show cause

in writing by June 5, 2013 why this appeal should not be dismissed for want of prosecution. See

TEX. R. APP. P. 38.8(a). To date, Hubbard has filed neither his appellant’s brief nor a response to

our show cause order. 1 We therefore order this appeal dismissed for want of prosecution. See id.;



1
 On May 31, 2013, Hubbard’s counsel informed the court that he was recently terminated by Hubbard. Thereafter,
we mailed a copy of the May 22, 2013 show cause order to Hubbard at the address provided by counsel.
                                                                                  04-12-00746-CV


see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to comply

with a court order within the time provided).

                                                      PER CURIAM




                                                -2-